Case 8:18-cv-02869-VMC-CPT Document 330 Filed 06/18/21 Page 1 of 20 PageID 6489




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 THE HURRY FAMILY REVOCABLE
 TRUST; SCOTTSDALE CAPITAL
 ADVISORS CORPORATION;
 ALPINE SECURITIES CORPORATION;
 and CAYMAN SECURITIES CLEARING
 AND TRADING LTD.,

       Plaintiffs,

 v.                                              Case No. 8:18-cv-02869-VMC-CPT

 CHRISTOPHER FRANKEL,

       Defendant.
                                             /

                             Frankel’s Opposition to
                 Plaintiffs’ Motion for Permanent Injunction

       The defendant, Christopher L. Frankel (“Frankel”), requests that the

 Court deny Plaintiffs’ Motion for Entry of a Permanent Injunction and to Amend

 the Judgment in Conformity Therewith (Doc. 325) filed by Hurry Family

 Revocable Trust (“Hurry Trust”), Scottsdale Capital Advisors (“Scottsdale”),

 and Alpine Securities Corporation (“Alpine”), in which plaintiffs request the

 Court find six items to be trade secrets, prohibit Frankel from using or disclosing

 any trade secrets or confidential information, and order Frankel to return all

 trade secrets and confidential information in his possession.

       The request for permanent injunction must be denied because (1) the

 Financial Industry Regulatory Authority (“FINRA”) has exclusive jurisdiction to

 issue permanent injunctions involving FINRA members; (2) the plaintiffs did not
Case 8:18-cv-02869-VMC-CPT Document 330 Filed 06/18/21 Page 2 of 20 PageID 6490




 have the jury determine what information was confidential and / or trade secret;

 (3) the plaintiffs did not “succeed on the merits” on their breach of contract

 claims; (4) the plaintiffs did not establish that irreparable harm is likely if the

 permanent injunction is not granted; and (5) the plaintiffs did not raise as issues

 for trial, and did not request the Jury to determine, whether Frankel retained any

 confidential and / or trade secret information, or to whom, if anyone, he

 disclosed such information.

 I.    INTRODUCTION

       During the nearly two and a half years from the filing of their lawsuit until

 trial, the plaintiffs never sought an injunction to protect their alleged

 “confidential information” and “trade secrets.” Nor did the plaintiffs move for an

 injunction during the month and five days after the Jury returned the Verdict.

       On the twenty-eighth day after the Clerk entered the Judgment—the last

 possible day on which the plaintiffs could move to amend the Judgment—in the

 final hour before the deadline, the plaintiffs moved to amend the Judgment to

 include a permanent injunction.

       Alpine and Scottsdale seek an injunction that includes a finding by the

 Court, “as a matter of law,” that six items are “trade secrets.” But Alpine and

 Scottsdale did not request the Jury to determine what items were “trade secret.”

 Instead, the plaintiffs asked the Jury to award monetary damages for the

 plaintiffs’ alleged injuries caused by misappropriation of unspecified portions of

 vast information in the thirteen items which the plaintiffs claimed as their trade

                                   Page 2 of 20
Case 8:18-cv-02869-VMC-CPT Document 330 Filed 06/18/21 Page 3 of 20 PageID 6491




 secrets at trial. The Jury found that Alpine and Scottsdale owned a trade secret

 or secrets, but the Jury did not identify the “trade secret(s).” Frankel may not,

 therefore, be prohibited from using or compelled to return six items that were

 never determined to be “trade secrets.”

       Similarly, the plaintiffs may not ask the Court to enter a permanent

 injunction prohibiting Frankel from using or disclosing, and requiring him to

 return, information which the Jury did not determine was “confidential.”

       The Jury found that that none of the plaintiffs sustained any injury, harm,

 or damage caused by Frankel’s breach of the non-disclosure agreements and

 misappropriation of unidentified trade secret(s). Now the plaintiffs claim the

 Court must automatically find that they suffered irreparable harm because the

 Jury did not award compensatory damages. That is not and cannot be the law, as

 explained by Judge Posner in the case cited in Part II(C) below.

       The plaintiffs’ delay and inconsistent actions, during years of litigation and

 multiple lawsuits, belie their claim of imminent, irreparable harm absent entry of

 a permanent injunction. Their injunction motion must be denied.

 II.   ARGUMENT

       A.    FINRA has exclusive jurisdiction to issue permanent
             injunctions involving FINRA members under FINRA Rule
             13804.

       FINRA Rule 13804 gives FINRA exclusive jurisdiction to issue permanent

 injunctions involving FINRA members. See FINRA Rule 13804 (2018); see also

 Morgan Stanley Smith Barney, LLC v. Abel, Case No. 3:18–cv–00141–J–

                                    Page 3 of 20
Case 8:18-cv-02869-VMC-CPT Document 330 Filed 06/18/21 Page 4 of 20 PageID 6492




 34MCR, 2018 WL 1725689, at *1 (M.D. Fla. Febr. 4, 2018) (discussing FINRA’s

 exclusive jurisdiction to issue permanent injunctions under FINRA Rule 13804 in

 disputes involving FINRA members). Specifically, FINRA Rule 13804 allows a

 FINRA member seeking a permanent injunction to seek a temporary injunction

 from a court. Id. Simultaneously, however, the member must also file with

 FINRA a statement of claim requesting “permanent injunctive and all other relief

 with respect to the same dispute.” Id. If the Court grants temporary injunctive

 relief, FINRA Rule 13804 requires the members to proceed under an expedited

 arbitration schedule for a permanent injunction before FINRA within 15 days of

 the court’s issuance of the temporary injunction. Id.

       As FINRA members, or through direct and indirect ownership of a FINRA

 member, the plaintiffs are subject to FINRA’s procedures for obtaining a

 permanent injunction against Frankel. Yet, in filing their Motion for Permanent

 Injunction, the plaintiffs have ignored FINRA Rule 13804 and improvidently

 have asked the Court to enter a permanent injunction against Frankel. But

 FINRA Rule 13804 gives FINRA sole authority to enter such an injunction. The

 plaintiffs’ failure to seek a temporary injunction from the Court and to file a

 statement of claim with FINRA bars their request for a permanent injunction.

       B.    Plaintiffs have not established success on the merits.

       A permanent injunction may only be entered if the movant establishes

 “actual success on the merits.” Klay v. United Healthgroup, Inc., 376 F.3d 1092,

 1097 (11th Cir. 2004) (“The standard for a permanent injunction is essentially the

                                    Page 4 of 20
Case 8:18-cv-02869-VMC-CPT Document 330 Filed 06/18/21 Page 5 of 20 PageID 6493




 same as for a preliminary injunction except that the plaintiff must show actual

 success on the merits instead of a likelihood of success.”; explaining that an

 injunction “must be predicated upon a cause of action, . . . [listing examples] . . .,

 regarding which a plaintiff must show a likelihood or actuality of success on the

 merits.”).

              1.     The plaintiffs have not established “success on the
                     merits” because they did not ask the jury to
                     determine what information was “trade secret” and /
                     or “confidential.”

       To establish “actual success on the merits,” the movant must obtain

 specific factual findings in its favor regarding the information that is the subject

 of the requested injunction. E.g., Warranty Corp., Inc. v. Hans, Case No. 98-

 0889, 2000 WL 284261, at *1–3 (S.D. Ala., Mar. 9, 2000).

       In Warranty Corp., the plaintiffs moved for a permanent injunction based

 on the jury’s verdict that the defendant breached a confidentiality agreement. Id.

 at *1–2. In denying the motion, the court concluded that the general verdict did

 not establish that the plaintiffs were successful on the merits with respect to the

 information that was the subject of the requested injunction:

       The problem with the plaintiff’s argument is that the jury returned only a
       general verdict that the defendant breached the confidentiality agreement.
       The plaintiffs asserted at trial that the defendant misappropriated and
       used several dozen different types of confidential business information,
       and it is impossible to determine from the jury’s verdict which of these, or
       how many, the jury found to have been misappropriated and/or used in
       violation of the confidentiality agreement.

       More particularly, it is impossible to say whether the jury found in favor of
       the plaintiffs with respect to any of the six categories of information whose
       use they seek to have enjoined.

                                      Page 5 of 20
Case 8:18-cv-02869-VMC-CPT Document 330 Filed 06/18/21 Page 6 of 20 PageID 6494




 Id. at *2.

        The court in Warranty Corp. reasoned that the plaintiffs were not entitled

 to “a second bite at the apple” by requesting the Court, post-verdict, to make its

 own fact findings. See id. at *2. The plaintiffs should have requested specific

 findings from the jury, and the plaintiffs’ failure to do so precluded the plaintiffs

 from establishing the “success on the merits” element necessary for permanent

 injunctive relief:

        The indeterminacy of the jury’s verdict therefore precludes the plaintiffs
        from establishing that they were successful on the merits with respect to
        the information whose use they seek to have enjoined. The plaintiffs could
        have avoided this quandary by requesting specific interrogatories to the
        jury. They did not do so and, as the party bearing the burden of proof, they
        bear also the resulting risk of a non-specific verdict.

 Id. at *3. The Warranty Corp. court ruled that the plaintiffs could not establish

 success on the merits with respect to the information that was the subject of the

 requested injunction because the jury made no specific finding regarding that

 information:

        To summarize: Because the jury was not required to find for the plaintiffs
        with respect to the categories of information sought to be enjoined, and
        because the general verdict furnishes no basis for determining that the
        jury did so, the plaintiffs have not established that they were successful on
        the merits with respect to these categories of information.

 Id. at *3.

        Alpine and Scottsdale are requesting for the Court to find, as a matter of

 law, that each of the six items listed in their Motion for Permanent Injunction is

 a “trade secret”:

        WHEREFORE, Plaintiffs respectfully request this Court (1) enter a
        permanent injunction, as follows:
                                       Page 6 of 20
Case 8:18-cv-02869-VMC-CPT Document 330 Filed 06/18/21 Page 7 of 20 PageID 6495




       (a) Finding, as a matter of law, that the following are Alpine’s and
       Scottsdale’s trade secrets:
       a. The top 50 customer list with revenue information;
       b. The trade blotter;
       c. Alpine’s pricing information;
       d. Scottsdale’s pricing information;
       e. Alpine’s confidential financial statements;
       f. Alpine’s Written Supervisory Procedures

 Doc. 325 at 23.

       In denying cross motions for summary judgment, this Court ruled that the

 jury must determine as a question of fact whether a particular item is a trade

 secret. See Doc. 139 (“As the Eleventh circuit has noted, whether certain

 information ultimately constitutes a ‘trade secret’ is a question of fact . . . . Thus,

 whether these documents are trade secrets under the respective statutes is a

 question for the jury.” (Internal citations omitted)).

       The Jury Instructions and Verdict Form in this case did not require the

 Jury to determine what information of Alpine and Scottsdale was trade secret.

 See Docs. 301, 302.1 The Verdict Form instead asked whether “Alpine and/or

 Scottsdale own valid trade secrets” and whether the Jury found “that Defendant,

 Mr. Frankel, misappropriated Alpine’s and/or Scottsdale’s trade secrets.” Doc.

 302 at 4, ¶¶ 14, 15. The Jury Instructions stated that “Scottsdale and Alpine claim

 1 Frankel proposed a verdict form which would have required the jury specifically to
 determine what information was Confidential and what was trade secret. The plaintiffs
 insisted upon, and the Court adopted, a verdict which did not require the jury
 specifically to identify what information was Confidential and what was trade secret.
 Compare Doc 171 – 3 (Frankel’s proposed verdict requesting jury to identify
 Confidential Information and trade secret(s)) at pp. 2, 3 – 7, and 11 - 14 with Doc 168 –
 2 (Plaintiffs’ proposed verdict not requiring jury to identify any Confidential
 Information or trade secret(s)) at pp. 1 - 7 and Doc 302 (Verdict not requiring jury to
 identify Confidential Information or trade secret(s)) at pp. 1 – 4.

                                      Page 7 of 20
Case 8:18-cv-02869-VMC-CPT Document 330 Filed 06/18/21 Page 8 of 20 PageID 6496




 they own various trade secrets including the financial, business, and economic

 information contained in” a list of thirteen different items that the plaintiffs listed

 in the Jury Instructions. Doc. 301 at 16, ¶¶ (a)–(m).

       In returning a general verdict finding “that Alpine and/or Scottsdale own

 valid trade secrets” which Frankel misappropriated, the Jury did not determine

 what information in any of the thirteen items was a trade secret. See Doc. 301

 at 16, ¶¶ (a)–(m); Doc. 302 at 4, ¶¶ 14. The plaintiffs are now requesting for the

 Court to find, as a matter of law, that all of the information in each of the

 six items listed in their Motion for Permanent Injunction is a “trade secret.”

       The Jury also did not determine by its verdict what information of Alpine

 and Scottsdale was confidential and did not determine what Frankel did to

 misuse the information: failed timely to return, used for personal benefit, or

 disclosed. Doc. 302 (Verdict) at 2 – 3, ¶¶ 6, 10.

       The plaintiffs refused to accept Frankel’s proposed verdict form that would

 have required itemized findings. Compare Doc. 171-3 at 2–7, 11–14, with Doc.

 168-2 at 1–7. Accordingly, the plaintiffs cannot establish “success on the merits”

 and may not obtain a permanent injunction, just as the plaintiffs in Warranty

 Corp. could not establish success on the merits and could not obtain a permanent

 injunction. 2000 WL 284261, at *1–3.

       The Jury did not determine whether one or both of the Hurry Trust’s

 documents were “confidential.” Instead, the Jury determined only that Frankel

 failed timely to return the Hurry Trust’s confidential information.

                                     Page 8 of 20
Case 8:18-cv-02869-VMC-CPT Document 330 Filed 06/18/21 Page 9 of 20 PageID 6497




             2.     The plaintiffs cannot establish “success on the
                    merits” because they lost their breach of contract
                    claims.

       The plaintiffs cannot establish “success on the merits” on their contract

 claims because the jury returned a verdict for Frankel, and the clerk entered a

 judgment for Frankel on the plaintiffs’ contract claims. See Docs. 302, 304. See,

 e.g., OneSource Facility Services, Inc. v. Mosbach, Case No. 2:05-cv-525, 2008

 WL 11430039, at *4 (M.D. Fla., Nov. 8, 2008) (plaintiff did not establish success

 on the merits because the jury rendered verdict for the defendant after finding

 that the defendant’s breach did not cause damage).

       C.    The plaintiffs cannot establish irreparable harm.

             1.     The Jury found that the plaintiffs suffered no injury.

       The plaintiffs concede that they must establish irreparable harm for which

 legal remedies are inadequate in order to obtain a permanent injunction. Doc.

 325 at 12. But the plaintiffs’ Motion for Permanent Injunction does not cite a

 single case granting an injunction after the jury returned a verdict finding that a

 plaintiff had suffered zero actual damages from alleged misappropriation of a

 trade secret or breach of non-disclosure agreement. Indeed, the Jury’s finding of

 no damages refutes any claim that the plaintiffs have suffered or will suffer

 irreparable harm. E.g., OneSource Facility Services, Inc., 2008 WL 11430039, at

 *4.

       Without citing any supporting authority, the plaintiffs inexplicably argue in

 their Motion for Permanent Injunction that “the fact that the jury did not find

                                   Page 9 of 20
Case 8:18-cv-02869-VMC-CPT Document 330 Filed 06/18/21 Page 10 of 20 PageID 6498




  direct monetary harm exemplifies the fact that Alpine and Scottsdale’s [sic]

  suffered an irreparable injury.” Doc. 325 at 15. That is not and cannot be the law.

  See Allan Block Corp. v. County Materials Corp., 512 F.3d 912, 919 (7th Cir.

  2008) (Posner, J.) (“The fact that a jury awards zero damages does not mean that

  damages could not be calculated and so could not provide an adequate remedy; it

  could just mean that the plaintiff was not injured.”).

        In Allan Block, Judge Posner explained that “[t]o allow a plaintiff to base a

  claim for an injunction on an adverse jury verdict would be topsy-turvy.” Id. at

  919. Thus, in that case, Judge Posner concluded that “the best interpretation of

  the jury award of zero damages” was that the plaintiff failed to prove that it

  sustained damages. Id. That determination by the jury was binding on the trial

  court, which should not have granted injunctive relief. Id.

        Judge Posner did recognize that in some cases a plaintiff may argue that

  “his failure to obtain damages was due not to his failure to prove injury but rather

  the difficulty of quantifying the damages resulting from the injury.” Id. But that

  cannot be the case here—the Jury received a specific instruction that the Jury

  could award nominal damages if the Jury found that the plaintiffs “have

  established that they have been damaged, but that they have not proven the

  amount of damages with reasonable certainty.” Doc. 301 at 15. 2




  2. This instruction further explained that “Nominal damages do not compensate for loss
  or harm, but are instead awarded to vindicate rights, the infringement of which has not
  caused provable injury.” Doc. 301 at 15.

                                      Page 10 of 20
Case 8:18-cv-02869-VMC-CPT Document 330 Filed 06/18/21 Page 11 of 20 PageID 6499




        The Jury found that Frankel’s breach of the non-disclosure agreements had

  not caused any damage, not even nominal damage. Doc. 302 at 2, ¶ 2; at 3, ¶ 8;

  at 4, ¶ 12. Similarly, the Jury found that $0 was the “total amount of any actual

  damage caused by Mr. Frankel’s misappropriation.” Doc. 302 at 5, ¶ 16.

        The plaintiffs’ delay in seeking an injunction also refutes their post-verdict

  claim of irreparable harm. See OneSource Facility Services, Inc., 2008 WL

  11430039, at *6 (finding that “Plaintiff's failure to seek preliminary injunctive

  relief taken together with its failure to establish proximate cause further support

  a finding that Defendants have successfully rebutted the presumption[3] of

  irreparable harm”).

        In OneSource, the plaintiffs did not seek a preliminary injunction before

  trial, and instead waited until after the jury’s verdict to request a permanent

  injunction. Id. at *1–2. The OneSource court denied the plaintiffs’ request for

  permanent injunction because the plaintiffs had not established actual success on

  the merits and they had not sought preliminary injunctive before trial, which

  refuted their claim of irreparable harm. Id. at *5 (citing Don King Prods., Inc. v.

  Chavez, 717 So. 2d 1094, 1095 (Fla. 4th DCA 1998)). See also Warranty Corp.,

  2000 WL 284261, at *4–5 (plaintiff’s failure to seek a preliminary injunction

  before trial refuted the allegation of irreparable harm and supported denial of a



  3. That case involved a claim for breach of a restrictive covenant (a non-solicitation
  agreement) under which section 542.335, Florida Statutes, created a rebuttable
  presumption of irreparable injury. There is no rebuttable presumption of irreparable
  injury in this case—plaintiffs must prove irreparable harm.

                                     Page 11 of 20
Case 8:18-cv-02869-VMC-CPT Document 330 Filed 06/18/21 Page 12 of 20 PageID 6500




  post-trial motion for a permanent injunction) (citing High Tech Medical

  Instrumentation, Inc. v. New Image Industries, Inc., 49 F.3d 1551, 1557 (2d

  Cir.1995); Quince Orchard Valley Citizens Association, Inc. v. Hodel, 872 F.2d

  75, 79–80 (4th Cir.1989); Citibank, N.A. v. Citytrust, 756 F.2d 273, 276 (2d

  Cir.1985); Norman Bridge Drug Co. v. Banner, 529 F.2d 822, 826 (5th

  Cir.1976)); id. at *5 n.5 (“as Citibank explicitly noted, the plaintiffs’ delay does

  not procedurally bar injunctive relief but rather negates a substantive element

  necessary for such relief.”) (citing Citibank, 756 F.2d at 276).

               2.    The plaintiffs’ delay and inconsistent actions refute
                     their claim of irreparable harm.

        The plaintiffs’ prosecution of this lawsuit and their two other, related

  lawsuits refute their claims of irreparable harm allegedly caused by misuse and

  misappropriation of confidential information and trade secrets.

        According to the plaintiffs’ trial presentation, Jim Kelly told John Hurry

  before the plaintiffs sued Frankel on November 21, 2018, that Frankel had

  Alpine’s trade blotter. On February 1, 2019, Frankel returned the plaintiffs’

  documents with his initial disclosures, including their list of top 50 customers by

  commissions paid through mid-2018, PX 3 and 31 (duplicates). Doc. 35 – 3

  (Frankel’s initial disclosures) at 3. The plaintiffs thus knew no later than

  February 2019 that Frankel at one time had Alpine’s trade blotter and its list of

  top 50 customers, and yet, the plaintiffs did nothing. The plaintiffs knew by June




                                     Page 12 of 20
Case 8:18-cv-02869-VMC-CPT Document 330 Filed 06/18/21 Page 13 of 20 PageID 6501




  5, 2019, that Frankel was working with their competitor, Vision Financial

  Markets, LLC. Doc. 76 – 1 at p. 2.

        Despite this knowledge, plaintiffs never requested this Court enjoin

  Frankel to protect their allegedly trade secret and confidential information.

        The hollowness of their request for injunctive relief is also exemplified in

  lawsuits against Frankel’s employer, Vision. On September 11, 2019, Alpine and

  Scottsdale sued Vision, its owner, Howard Rothman, and Randall Jones, a former

  employee of Alpine and Scottsdale, contending that the three defendants had

  conspired to steal Alpine’s and Scottsdale’s trade secret Client Lists through

  Alpine’s ex-clearing arrangement with Vision. Alpine and Scottsdale claimed as

  their trade secret “Client Lists” detailed lists containing “clients’ trade histories,

  taxes, trust holdings, salaries, pensions, beneficial owners, and control people”

  and “available funds, stock activities, current investment holdings / balances,

  trade conformations, incurred commissions and fees, trade confirmations,

  investment objectives and experiences, account values, wiring information,

  money positions, and predefined compliance reports.” Doc 249 - 1 (Alpine’s and

  Scottsdale’s complaint) at ¶¶15 and 16; ¶23; ¶¶ 30 – 51. The top 50 list which

  Frankel used to work on Alpine’s business contained none of the foregoing

  information. Strikingly absent from Alpine’s and Scottsdale’s allegations were

  any allegations that that Vision had Alpine’s list of top 50 customers by

  commissions paid through mid-2018, or that Vision had Alpine’s blotter, and yet,



                                       Page 13 of 20
Case 8:18-cv-02869-VMC-CPT Document 330 Filed 06/18/21 Page 14 of 20 PageID 6502




  Alpine and Scottsdale knew long before suing Vision in September 2019 that

  Frankel was working for Vision and at one time had the customer list and blotter.

        Alpine and Scottsdale inexplicably dismissed their lawsuit on November

  18, 2019, without seeking a preliminary injunction to protect their allegedly trade

  secret, customer list misappropriated by Vision, Rothman, and Jones. Doc. 249 –

  2 at ¶6.

        Alpine and Scottsdale again sued Jones, Vision, and Rothman, and also

  sued David Jarvis, his law firm, Steven Gribben, his law firm, Atlas Fintech

  Holdings Corp., John Schiable, Koonce Securities, LLC, and Franklin Scott

  Koonce in Hillsborough County Circuit Court on November 6, 2020, alleging that

  Jones, Jarvis, Gribben, and Frankel, former employees or consultants of Alpine

  and / or Scottsdale, had conspired since “the latter half of 2017 … to sabotage and

  steal Plaintiffs’ OTC business” by misappropriating, among other things, Alpine’s

  and Scottsdale’s “Customer Information” containing the same, detailed customer

  information described in the prior lawsuit. Doc 1 – 3 in case no. 8:20-civ-02831

  at ¶¶33, 34, 45, and 86.      Alpine and Scottsdale again made no allegation

  concerning the top 50 customer list or the anonymous trade blotter.

        Alpine and Scottsdale alleged irreparable harm in all fourteen claims and

  requested a preliminary injunction. Doc 1 – 3 in case no. 8:20-civ-02831 at Count

  XII, Counts I – XIV, and Prayer for Relief), but after the FINRA member

  defendants removed the case, Alpine and Scottsdale agreed to FINRA arbitration

  against the FINRA defendants on February 1, 2021.          Alpine and Scottsdale

                                    Page 14 of 20
Case 8:18-cv-02869-VMC-CPT Document 330 Filed 06/18/21 Page 15 of 20 PageID 6503




  further agreed to stay their non-removed claims against the non-FINRA

  defendants pending FINRA’s arbitration decision. Doc 26 in Case no. 8:20-cv-

  02831.

        On March 26, 2021, apparently in no hurry to protect their confidential

  information and trade secrets, the Hurry Trust, Alpine, and Scottsdale moved to

  continue the trial of this case pending completion of the yet-to-be-scheduled,

  FINRA arbitration! Doc 246 at p. 1. The Hurry Trust, Alpine, and Scottsdale

  estimated that the arbitration “should occur within the next 9 to 12 months

  barring any unforeseen circumstances.” Doc 246 at p. 6.

        Alpine entered into an “ex-clearing” relationship with Vision at the

  beginning of 2020, knowing that Frankel worked at Vision and that Frankel at

  one point had Alpine’s list of top 50 clients and its blotter. Doc 316 (Cruz

  testimony) at p. 49, 22 – 50, 9. In ex-clearing through Vision, Alpine shared with

  Vision much more information, including customer names, than the information

  on the anonymous blotter. Doc 316 (Cruz testimony) at p. 50, 10 – 20; Doc 317

  (Frankel testimony) at 180:15–181:10. Indeed, competing broker-dealers share

  more information in trading microcap securities with each other than the

  information on the anonymous trade blotter. Doc 316 (Cruz testimony) at p. 60,

  11 – 17.

        Alpine obtained no confidentiality agreement from Vision in clearing

  trades through Vision. Doc 318 (Frankel testimony) at 86:11–15.



                                    Page 15 of 20
Case 8:18-cv-02869-VMC-CPT Document 330 Filed 06/18/21 Page 16 of 20 PageID 6504




        Injunctive relief “can only be awarded to prevent future injuries, not to

  remedy past harm.” OneSource Facility Servs., Inc. v. Mosbach, 2008 WL

  11430039, at *6. Plaintiffs’ years of delay in seeking any injunctive relief in this

  case, and their inconsistent actions in related litigation and their “ex-clearing”

  relationship with Vision, refute irreparable harm. Id. (“Plaintiff’s decision to wait

  until more than six months after the expiration of the Agreement and after it

  received an unfavorable jury verdict undermines the conclusion that there is no

  adequate remedy or that there is continuing irreparable harm.”).

                  3.   The plaintiffs did not give Frankel notice and
                       opportunity to defend, and the jury did not decide,
                       the fact issues upon which the plaintiffs have
                       requested a permanent injunction.

        The plaintiffs did not raise as issues for trial, and did not request jury

  instructions and verdict questions to determine, whether Frankel retained any of

  their confidential and / or trade secret information, or to whom, if anyone, he

  disclosed such information. The plaintiffs’ failure to obtain jury determinations

  on these fact issues bars the plaintiffs’ request for a permanent injunction on

  these issues.

        Due process bars the plaintiffs’ request for a permanent injunction on

  these issues because the plaintiffs did not give Frankel notice and fair

  opportunity to defend their surprise trial contentions that Frankel may not have

  returned or may not have destroyed all of their documents containing

  confidential or trade secret information.


                                     Page 16 of 20
Case 8:18-cv-02869-VMC-CPT Document 330 Filed 06/18/21 Page 17 of 20 PageID 6505




        The plaintiffs did not list Frankel’s alleged retention and / or destruction of

  the plaintiffs’ documents as an issue of fact remaining to be litigated. The

  plaintiffs did not request the jury to determine whether Frankel retained or

  destroyed any of the plaintiffs’ documents. Doc 165 (Plaintiffs’ unilaterally

  submitted pretrial statement / Concise Statement of Fact Issues Remaining to be

  Litigated) at pp. 6 - 8; Doc 170 (Replacement joint pretrial statement / Concise

  Statement of Fact Issues Remaining to be Litigated) at pp. 5 – 12; Doc 302

  (Verdict).

        Under the Court’s Case Management and Scheduling Order, the parties’

  pretrial statement and the final pretrial conference govern the trial: “At the

  conclusion of the final pretrial conference, all pleadings are deemed to merge into

  the Joint Final Pretrial Statement, which will control the course of the trial. Local

  Rule 3.06(e).” Doc. 29. It is the pretrial statement which puts the parties on

  notice of the issues to be tried and controls the future course of the lawsuit. Ins.

  Co. of N. Am. v. M/V Ocean Lynx, 901 F.2d 934, 941 (11th Cir. 1990.). “[O]nce a

  pretrial statement has been filed by the parties, “[a]ll pleadings filed by any party

  prior to the filing of the pretrial statement shall be deemed to be merged therein,

  or in any subsequent pretrial order entered by the [c]ourt.” Horowitch v.

  Diamond Aircraft Indus., Inc., 2009 WL 3790415 at *2 (M.D. Fla. Nov. 9, 2009).

  The additional affirmative acts sought by the plaintiffs in their Motion for

  Permanent Injunction go beyond the issues raised and relief sought in the

  pretrial statement.

                                     Page 17 of 20
Case 8:18-cv-02869-VMC-CPT Document 330 Filed 06/18/21 Page 18 of 20 PageID 6506




        There is no dispute that Frankel hired a vendor to conduct a

  comprehensive search of his personal email account to return the plaintiffs’

  information as part of his initial disclosures. See Doc. 139 (summary judgment

  order); Doc. 35 - 3 (Frankel’s initial disclosures) at p. 3. The plaintiffs never

  requested disclosure or discovery concerning the third party vendor which copied

  Frankel’s email accounts, never protested that Frankel’s search protocol to

  retrieve and return their documents had been inadequate, never requested a

  forensic examination of Frankel’s email accounts, and never complained that

  Frankel retained any of their documents, inadvertently or otherwise.

        On August 7, 2019, Frankel testified at his deposition that he deleted all of

  the plaintiffs’ documents after third party vendor copied his personal email

  accounts on January 25, 2019. Doc. 116 at 47, 1 – 17. The plaintiffs did not

  express concern or request verification that Frankel had successfully deleted and

  returned all of their documents.

        In the cross motions for summary judgment, the plaintiffs did not contend

  or present evidence that Frankel had failed to return their documents—the only

  issue for trial was whether Frankel promptly returned their information. See Doc.

  139 (“Here, Plaintiffs made their demand that the documents be returned on

  November 9, 2018. Frankel returned the documents through discovery in early

  February 2019 – approximately three months later. Given these circumstances, it

  is unclear what the parties meant by a ‘prompt’ return of Plaintiffs’ documents

  and whether a three-month lag would be considered “prompt” under the

                                     Page 18 of 20
Case 8:18-cv-02869-VMC-CPT Document 330 Filed 06/18/21 Page 19 of 20 PageID 6507




  contract. The parties have presented no evidence on this question and have

  pointed the Court to no case law clarifying how Arizona courts have interpreted

  such a contract provision. Thus, there is no evidence before the Court that three

  months is not ‘prompt’ within the meaning of the Employee NDA. Such a factual

  determination is for the jury to make.”).

        Frankel did not learn until the plaintiffs filed their Motion for Permanent

  Injunction that the plaintiffs would attempt retroactively to use trial testimony to

  request that the Court make findings as a matter of law that go beyond the Jury’s

  findings in the Verdict. Frankel did not have fair notice and opportunity to

  defend the plaintiffs’ surprise trial contention that Frankel allegedly retained or

  did not destroy all of the plaintiffs’ documents. Nor did Frankel have notice that

  the plaintiffs would seek injunctive relief beyond that identified in the pretrial

  statement.

        D.     Conclusion

        There is simply no basis to enjoin Frankel to return documents the Jury

  never identified as trade secret or confidential information. After never pursuing

  injunctive relief in this case, plaintiffs cannot now claim they face immediate,

  future irreparable injury after the Jury found Frankel caused them no injury.

        WHEREFORE, the defendant, Christopher L. Frankel, requests that the

  Court deny Plaintiffs’ Motion for Entry of a Permanent Injunction and to Amend

  the Judgment in Conformity Therewith (Doc. 325) and grant any relief deemed

  proper to protect Frankel’s interest and rights.

                                     Page 19 of 20
Case 8:18-cv-02869-VMC-CPT Document 330 Filed 06/18/21 Page 20 of 20 PageID 6508




                              Certificate of Service

        I certify that on June 18, 2021, I caused the foregoing to be filed with

  CM/ECF, which will send electronic notice to all counsel of record.

                                     s/ David C. Banker, Esquire
                                     David C. Banker (Fla. Bar No. 352977)
                                     J. Carter Andersen (Fla. Bar No. 0143626)
                                     Harold D. Holder (Fla. Bar No. 118733)
                                     BUSH ROSS, PA
                                     1801 N. Highland Avenue
                                     Tampa, Florida 33602
                                     Phone: 813-224-9255
                                     Fax: 813-223-9620
                                     Primary: dbanker@bushross.com;
                                     candersen@bushross.com;
                                     hholder@bushross.com
                                     Secondary: aflowers@bushross.com
                                     ksalter@bushross.com
                                     Attorneys for Defendant




                                   Page 20 of 20
